This is a suit for damages for slander. The plaintiff's demand was rejected, and she has appealed. The case presents only *Page 853 
questions of fact. The plaintiff sold a house and lot to the defendant, and, after the sale, it was found that the lights in one of the chandeliers were out of order. When the defendant asked her about the trouble, a quarrel ensued. The plaintiff and her witnesses testified that the defendant accused her of taking out a chandelier and substituting another for it, and that he called her a thief. He and his witnesses testified that he did not accuse her of exchanging the chandeliers, or call her a thief, but that, when he asked her about the trouble with the lights in the house, she became very excited, and asked him if he meant to accuse her of exchanging the chandeliers, or to call her a thief. We judge from the evidence that the plaintiff, who is a very honorable woman, of splendid character and reputation, was greatly incensed at what she believed to be an insinuation of dishonesty on her part. The defendant acknowledged on the trial that he had no cause or reason whatever for casting any reflection upon the plaintiff's good character, and did not intend to make any unfavorable insinuation by asking her about the trouble with the lights in the house. The judge who tried the case was — as he always is in a case like this — in a better situation than we are in to decide the questions of fact.
The judgment is affirmed.